Citation Nr: 0611028	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  03-31 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from May 1970 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision by the Department 
of Veterans Affairs (VA) Waco, Texas, Regional Office (RO).  
That decision denied entitlement to a disability rating in 
excess of 30 percent for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the pendency of this appeal, the RO scheduled the 
veteran for a VA examination in September 2005.  The VA 
medical center indicated that the veteran had been notified 
of such examination in August 2005, and had subsequently 
failed to report.  The veteran has stated that he was 
unavailable the scheduled date of the examination, and he had 
called the VA medical center with a request for them to 
reschedule the examination.  As the veteran indicated that he 
had informed the VA medical center that he was unable to 
report at the specified time, the Board finds that the 
veteran should be afforded a new VA examination in order to 
accurately determine the current level of disability 
associated with the veteran's PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination appropriate to determining 
the current level of disability 
associated with the veteran's PTSD.  All 
necessary special studies or tests are to 
be accomplished.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner for 
review.  The examiner should describe how 
the symptoms of PTSD affect the veteran's 
social and industrial capacity.  The 
examiner should assign a GAF score and a 
definition of the numerical code 
assigned.  The report of the examination 
should include a complete rationale for 
all opinions expressed.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





